Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered March 14, 1995, convicting defendant, after a jury trial, of murder in the second degree and attempted robbery in the first degree, and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s factual determinations.
The sentencing court properly exercised its discretion (see, People v Morgan, 87 NY2d 878; People v Delgado, 202 AD2d 299, 300, lv denied 83 NY2d 966) in declining to order another competency examination for defendant, since there was no showing that his ability to assist in his defense or to understand the nature of the proceedings had become impaired since the pretrial determination of competency. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.